Title: To John Adams from David Few, 20 August 1798
From: Few, David
To: Adams, John



Sir,
Natchez 20th August 1798

Your excellency I suppose has perused the proceedings of the Court Martial by which I was tried. I think it indispensibly necessary, in Justice to myself to protest against the proceedings of that court, and appeal to your excellency for that Justice which was denied me when I was arraigned before the tribunal for a trial. It must be obvious to every impartial and discerning eye from the proceedings of my prosecuter that he was doubtfull whether he could support the Charges alledged against me, if he had been Confident of the Justice of the prosecution, he certainly would not have debared me of that Just privilege to Vindicate my conduct, he even prohibited me of making a defence either written or Verbal, which if I had been admited to do I am confident that I could have convinced my enemies (of which the court chiefly consisted) that I was innocent of the crimes laid to my charge. if your excellency will grant me the benefit to Vindicate my Character I will prove that the president and one of the members of Court was a party concerned in the prosecution, and actually endeavoured to assist the Commandant to convict me. I will also prove by Doctor G. Pieffer and Lieutenant Andrew Shanklin that my proscutor in order to convict me of a falshood And ungentlemany Conduct, made use of erronious assertions to the Court, by which your Excellency can see how much he interested himself in the prosecution. A Consciousness of innocence emboldens me to appeal to your excellency for redress, and trust that your love of Justice will not suffer Justice to be so blooded with cruelty as to admit an innocent Persons name to be branded with infamy and remembered with horror and eversion to mankind.
I have the honor to be with / the highest sense of dutifull / respect your excellencies most / Obedient & humble serv.

Davd. FewEns 3d. Regt.